PER CURIAM
Defendant appeals her conviction for possession of methamphetamine, ORS 475.894. She assigns error to the trial court’s denial of her motion to suppress evidence. It is undisputed that a state trooper lawfully stopped defendant for committing traffic infractions, and that the trooper subsequently obtained evidence that defendant possessed methamphetamine. Defendant argues that the evidence should have been suppressed because it was the product of an unlawful extension of the duration of the traffic stop. Specifically, she argues that the inquiry that led to the discovery of the evidence was unrelated to the traffic stop, that the inquiry extended the duration of the stop, and that there was not reasonable suspicion for the inquiry. See State v. Kimmons, 271 Or App 592, 601, 352 P3d 68 (2015) (“[P]olice may not unreasonably * * * extend the duration [] of an otherwise lawful stop to investigate unrelated matters for which they lack reasonable suspicion.” (Citing State v. Rodgers/Kirkeby, 347 Or 610, 621-24, 227 P3d 695 (2010).)). The state concedes that the trial court erred. We agree, accept the state’s concession, and reverse and remand.
Reversed and remanded.